—Appeal from an order of the Supreme Court (Smyk, J.), entered September 8, 1993 in Broome County, which, in a proceeding pursuant to RPTL article 7, granted respondents’ motion to dismiss the petition for failure to file a timely complaint.
Petitioner commenced this proceeding to review a real property tax assessment. Supreme Court granted respondents’ motion to dismiss the petition based upon petitioner’s failure to file a timely complaint. We affirm. The record establishes that petitioner’s complaint was not timely filed with respondents Assessors or the Board of Assessment Review. Given that the filing of a timely complaint is a condition precedent to judicial review, respondents’ motion to dismiss the petition was properly granted.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, without costs.